internal_revenue_service number release date index number -------------------- --------------- -------------------------------------------------------- ------------------------ --------------------------- ------------------------------ ------------------------------------ department of the treasury washington dc third party communication date of communication month dd yyyy person to contact --------------- id no ------------- telephone number --------------------- refer reply to tege eo2 plr-143212-07 date date legend legend trust --------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------- plan ----------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------- --------------------- ----------------------------------------------------- association dear --------------- income of trust is excluded from gross_income under sec_115 of the internal_revenue_code and that trust is not required to file a federal_income_tax return this is in reply to your letter dated date requesting a ruling that the facts trust was created in conjunction with plan to help certain public employers pre- fund post employment health and welfare benefits for their employees employee’s spouses and dependents health and welfare benefits provided pursuant to plan may include medical prescription drug hearing dental vision life disability and long-term care benefits employer contributions to trust are used primarily to fund health insurance premiums and premium subsidies an employer may become a participating employer in plan by executing a participation_agreement and passing a resolution or ordinance adopting plan trust proposes to amend the trust agreement trust bylaws and plan document to provide that only an employer that is a political_subdivision of a state or an entity the income of which is excludible from gross_income under sec_115 of the code can become a participating employer each participating employer plr-143212-07 maintains its own separate_account in trust under plan a participating employer’s benefits program may be fully insured or self funded trust is administered by a program administrator the duties of the program administrator include accepting deposits to trust paying benefits from the assets of trust and assuring that payments are made in accordance with the provisions of plan and the trust agreement association the creator of trust is designated as the first program administrator trust proposes to amend its trust agreement trust bylaws and plan document to provide that the program administrator can be removed and replaced at any time by a two thirds vote of the board_of trustees trust is governed by a board_of seven trustees the original board_of trustees is selected by association subsequent trustees are elected by the participating employers trustees serve a two year term the program administrator can select a non voting representative to attend meetings of the board_of trustees on its behalf trust’s income is derived from employer contributions and investment_income the income is used solely for retiree benefits and trust expenses the trust agreement and plan can be amended by the board_of trustees plan may be terminated by resolution with the approval of a majority of the board members upon termination of plan all assets held in trust will be distributed pursuant to plan trust proposes to amend its trust agreement trust bylaws and plan document to provide that in no case will any remaining assets in trust be distributed to an entity other than a political_subdivision of a state or an entity the income of which is excluded from gross_income under sec_115 of the code trust represents that the board_of trustees has authorized the amendment of the plan and participation_agreement so that the following statement will appear in bold type at the top of the first page of plan and on the first page of every participation_agreement no guaranty that payments or reimbursements to employees former employees or retirees will be tax-free the trust has obtained a ruling from the internal_revenue_service concerning only the federal tax treatment of the trust’s income that ruling may not be cited or relied upon by the employer whatsoever as precedent concerning any matter relating to the employer’s health plan s including post-retirement health_plans in particular that ruling has no effect on whether contributions to the employer’s health plan s or payments from the employer’s health_plans including reimbursements of medical_expenses are excludable from the gross_income of employees former employees or retirees under the internal_revenue_code the federal_income_tax consequences to employees former employees and retirees depend on the terms and operations of the employer’s health plan s plr-143212-07 law and analysis in revrul_77_261 1977_2_cb_45 income from an investment fund sec_115 sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions was excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicated that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utilities or the performance of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign to properly conduct in addition pursuant to sec_6012 and the underlying regulations the investment fund being classified as a corporation that is subject_to taxation under subtitle a of the code was required to file a federal_income_tax return each year in revrul_90_74 1990_2_cb_34 the service determined that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 of the code in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization all participating employers are states political subdivisions of states or entities the income of which is excluded from gross_income under sec_115 of the code providing health benefits to current and former employees of such government entities constitutes the performance of an essential government function based upon revrul_90_74 and revrul_77_261 trust performs an essential_governmental_function within the meaning of sec_115 of the code interests participate in or benefit from the operation of trust any distribution of remaining funds in trust to participating retirees upon the dissolution of trust satisfies an obligation the participating employers have assumed with respect to providing health the income of trust accrues to the participating employers in plan no private trust provides health benefits to retired employees of participating employers sec_6012 provides in general that every corporation subject_to taxation based on the information and representations submitted by trust and provided plr-143212-07 benefits to their employees the benefit to the participating employees is incidental to the public benefit see revrul_90_74 trust adopts the proposed amendments to its trust agreement trust bylaws and plan document described above we hold that effective on the date the proposed amendments are adopted the income of trust is derived from the exercise of an essential_governmental_function and will accrue to a state or a political_subdivision thereof for purposes of sec_115 accordingly trust’s income is excludable from gross_income under sec_115 of the code sec_6012 under subtitle a shall make returns with respect to income taxes under subtitle a in addition sec_1_6012-2 of the regulations provides in part that every corporation as defined in sec_7701 subject_to taxation under subtitle a of the code shall make a return of income regardless of whether it has taxable_income or regardless of the amount of its gross_income any taxable_income or having gross_income of dollar_figure or over regardless of the amount of taxable_income shall make returns with respect to income taxes under subtitle a sec_7701 and sec_301_7701-4 of the regulations define trusts for purposes of sec_6012 tax_return must be filed by trust pursuant to sec_6012 since any income realized by trust is excluded from gross_income under sec_115 however if trust is a corporation as defined in sec_7701 it will be required to file an income_tax return pursuant to sec_6012 federal tax purposes no opinion is expressed concerning the federal tax consequences of the trust under any other provision of the code other than those cited above in particular no representation is made regarding the federal tax consequences of contributions to or payments from an employer’s health plan s including but not limited to whether contributions to the plan s are excludable from the gross_income of employees former employees or retirees under sec_106 and whether payments from the plan s including reimbursements of medical_expenses are excludable from the gross_income of employees former employees or retirees under sec_104 or sec_105 sec_6012 provides in general that every trust having for a taxable_year no opinion is expressed on the classification of trust as a_trust or corporation for if trust is classified as a_trust for federal_income_tax purposes no annual income this ruling is directed only to the taxpayer who requested it sec_6110 sincerely plr-143212-07 provides that this ruling may not be used or cited as precedent enclosures copy of this letter copy for sec_6110 purposes ________________________ sylvia f hunt assistant chief exempt_organizations branch division counsel associate chief_counsel tax exempt and government entities
